EXHIBIT 10.27

 

LOGO [g281845g39q75.jpg]

Notice of Grant

Babcock & Wilcox Long-Term Incentives

[Date]

TO: [Name]

The Company is pleased to advise that you have been granted long-term incentives
as follows:

 

Date of Grant:

   

 

Performance Shares Granted:

   

 

Restricted Stock Units Granted:

   

 

Non Qualified Stock Options Granted:

   

 

By your signature below, you agree that these incentives are granted under and
governed by the terms and conditions of the 2010 Long-Term Incentive Plan of The
Babcock & Wilcox Company (as amended and restated to date, the “Plan”), and the
2012 B&W Restricted Stock Units, Stock Options and Performance Shares
Agreements, which are attached to and made a part of this document. A copy of
the Plan and the Prospectus relating to the stock issued under the Plan can be
found at http://equityawardcenter.schwab.com under the “At a Glance/My Company
Info” tab in your Schwab account. The Plan and Prospectus are incorporated by
reference and made a part of this document. If you would like to receive a copy
of either the Plan or Prospectus, please contact             at [telephone
number] or [email].

Please acknowledge (1) your receipt and acceptance of this Notice of Grant and
accompanying long-term incentives and (2) your agreement with the terms
contained in the Grant Agreement governing such long-term incentives, by signing
both this Notice and the enclosed copy hereof and returning one such signed copy
to The Babcock & Wilcox Company at The Harris Building, 13024 Ballantyne
Corporate Place, Charlotte, NC 28277, Attention: [Name], Director Corporate
Compensation, and marked “Personal and Confidential.” Your long-term incentives
will not be effective until you return a signed copy of this Notice. Please do
so no later than 30 days from the date of the Notice.

 

 

   Date:                                                 

PARTICIPANT

  